Citation Nr: 1213079	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to June 9, 2011.

2.  Entitlement to an increased evaluation in excess of 30 percent for migraine headaches on and after June 9, 2011.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to October 2008.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's migraine headaches are manifested by prostrating attacks accompanied by scotoma, photophobia, phonophobia, nausea and occasional vomiting and occurring at least once per month.  Severe economic inadaptability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no more, prior to June 9, 2011 for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for an evaluation in excess of 30 percent on and after June 9, 2011 for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected migraine headaches arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, VA has provided the Veteran with multiple VA examinations to ascertain the current severity of the Veteran's service-connected migraine headaches.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Most recently, pursuant to the Board's May 2011 remand, a VA examination was obtained in June 2011.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's headaches, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that there has been substantial compliance with its May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for migraine headaches was granted by an April 2009 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from October 8, 2008.  In April 2009, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected migraine headaches and perfected his appeal in May 2009.  Subsequently, by a February 2012 rating decision, the RO increased the evaluation for the Veteran's migraine headaches to 30 percent, effective June 9, 2011 under 38 C.F.R. §§ 4.124a, Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 126 (finding that staged ratings may be assigned for separate periods of time based on facts found); AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Consequently, a claim of entitlement to an initial evaluation in excess of 10 percent prior to June 9, 2011, and 

a claim of entitlement to an evaluation in excess of 30 percent on and after June 9, 2011, for migraine headaches were certified to the Board for appellate review.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran underwent a VA general medical examination in August 2008.  The examiner noted that migraine type headaches were diagnosed in 2007, at which time the Veteran was placed on Divalproex.  During the headaches, the Veteran experienced photophobia but did not have any aura or nausea.  The headaches occurred about two times a month and usually lasted seven to eight hours.  It was noted that the Veteran had not been incapacitated in the previous 12 months.  The examiner noted no finding of neurological changes with the Veteran's migraine headaches.  The diagnosis was migraine headaches, medicated and improved.

The Veteran was afforded another VA general medical examination in January 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner noted that migraine type headaches were diagnosed in 2007 and various preparations had been tried; the Veteran was eventually placed on Depakote and Zomig, which helped his headaches considerably.  During the headaches, the Veteran was sensitive to light and experienced scotoma associated with the headaches.  The Veteran reported that the headaches occurred two to three times a 

month.  He stated that he "works through these headaches; thus they are not prostrating."  The impression was migraine headaches with onset during active military service and continuing.

In a January 2009 VA treatment report, the Veteran complained of headaches in the occipital area, for which he took medication in the mornings for prevention.  The neurological examination was normal.  The impression was unspecified migraine, without mention of intractable migraine.

In his April 2009 notice of disagreement, the Veteran stated that he experienced prostrating migraine attacks, during which he was completely prostrated, at least once a month.  He further stated that the headaches were so bad that he would have to lie down for hours in a dark room and not be disturbed.  The Veteran indicated that he would be incapacitated for approximately 12 hours.

A June 2009 computed tomography of the Veteran's head revealed no acute intracranial pathology.

A December 2009 VA treatment report stated that the Veteran was seen for a two day history of right-sided headache pain that he characterized as a throbbing pressure and was associated with nausea, vomiting, photophobia, and myalgia.  The Veteran stated that he would typically take one tablet of Zolmitriptan with relief; however, this time he had taken three tablets without any relief from the pain.  He denied any vision changes, lightheadedness, dizziness, confusion, disorientation, altered mental status, memory loss, facial asymmetry, dysarthria, tinnitus, loss of consciousness, pre-syncope, syncope, paresthesias, anesthesia, lateralizing muscle weakness, witnessed seizures, fevers, chills, dysphoria, upper respiratory infection symptoms, or ill contacts.  He reported that this was not the worst headache he had ever experienced in his life.  The VA physician noted that the neurological examination showed no focal deficits after the Veteran's symptoms resolved.

The Veteran was afforded a VA neurological examination in June 2011.  The VA examiner noted that the Veteran's claims file was reviewed.  The Veteran stated that 

migraine headaches started out around his eyes and then concentrated in the forehead and back of the head.  He described the pain as pounding which he rated at a 9 to 10 on a scale of 1 to 10.  He reported light and noise sensitivity, scotoma, and nausea, which was associated with occasional vomiting during the migraines.  He reported that the migraines occurred once or twice a week and could last for hours; most attacks were prostrating.  He had to isolate himself in a dark room until the headaches resolved.  He ran out of Zomig about a month ago and was now taking Tylenol which helped him go to sleep.  On physical examination, the Veteran's cranial nerves were intact and his mental status examination was normal.  The Veteran reported that he was currently employed as a semi-truck driver for the past two to five years and that he lost less than one week of time from work during the previous 12 months due to his migraine headaches.  He also stated that he missed a couple of days at work because of the migraines and had to stop driving a couple of other times.  As to the disability's effect on occupational functioning, the Veteran reported decreased concentration and pain.

After reviewing the totality of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's service-connected migraine headaches since the initial grant of service connection.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his current headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements in this case.  The Veteran has reported symptoms, which included migraine headaches with prostrating attacks occurring at least once a month, at which time he experienced scotoma, photophobia, phonophobia, nausea, and occasional vomiting.  He reported that his headaches were relieved by lying down in a quiet dark room and lasted for hours.  

However, these symptoms do not meet the criteria required for an evaluation in excess of 30 percent under Diagnostic Code 8100.  There has been no evidence of very frequent completely prostrating and prolonged headache attacks productive of 

severe economic inadaptability.  While the evidence of record shows that the Veteran's migraine headaches occur at least once a month and require him to lie down on occasion, they do not result in severe economic inadaptability.  On the August 2008 VA examination, the Veteran stated that he had not been incapacitated in the previous 12 months.  On the January 2009 VA examination, the related that he worked through the headaches.  Notably, during the June 2011 VA examination, the Veteran reported that he was currently employed as a semi-truck driver for the past two to five years and that he lost less than one week of time from work during the previous year due to his migraine headaches.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not demonstrate that his service-connected migraine headaches are productive of severe economic inadaptability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria for which are found to specifically contemplate the level of symptomatology and impairment.  The Veteran's headaches disability is manifested by prostrating attacks accompanied by scotoma, photophobia, phonophobia, nausea, and occasional vomiting that occur at least once per month.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his service-connected migraine headaches.  A rating in excess of the 30 percent evaluation assigned herein are provided for by the regulations for certain manifestations of migraine headaches, but the medical evidence demonstrates that severe economic inadaptability has not been shown.  The criteria for the disability rating assigned herein for the Veteran's migraine headaches since the initial grant of service connection reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.124a, Diagnostic Code 8100.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headaches, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected migraine headache varied to such an extent that a rating greater than 30 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, in granting an initial 30 percent evaluation for migraine headaches.  However, as the 

preponderance of the evidence is against an evaluation in excess of 30 percent for service-connected migraine headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 30 percent, but no greater, for migraine headaches prior to June 9, 2011 is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An evaluation in excess of 30 percent for migraine headaches on and after June 9, 2011 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


